Citation Nr: 1009136	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran's claim was remanded by the Board for further 
development in August 2009.


FINDING OF FACT

An October 2009 VA audiological report shows the greatest 
level of hearing loss among the audiological examination 
reports of record, and the results of this examination 
indicate that the Veteran has Level I hearing in the right 
ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In September 2004, prior to the rating decision on appeal, 
the RO sent the Veteran a letter which informed him about the 
information and evidence not of record that was necessary to 
substantiate his claim; informed the Veteran about the 
information and evidence VA would seek to provide, and 
informed the Veteran about the information and evidence he 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In May 2008 the Veteran was sent a letter informing him of 
the specific requirements for the assignment of an increased 
rating for bilateral hearing loss in compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Although this case 
has been vacated by Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir . 2009), all statutory and regulatory notice 
requirements have been satisfied and providing more notice 
than is legally necessary was not misleading or legally 
erroneous.  Because the Veteran had not been prejudiced, the 
providing of more notice than legally necessary is harmless 
error and there is no need to issue a corrective notice.

The Veteran was sent a notice letter compliant with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in March 2006.  Because 
this decision denies the Veteran's claim for an increased 
rating no effective dates will be assigned, and any error in 
the timing of the notice with respect to informing the 
Veteran of the type of evidence necessary to establish 
effective dates, is non prejudicial to the Veteran.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran was 
afforded VA examinations in September 2004 and October 2009.  
The Veteran provided testimony at a hearing in May 2009.  The 
Veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.   

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  An examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86.  When the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or 
Table VIa is to be used, whichever results in the higher 
numeral. 38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b).

The Veteran was granted service connection and a 
noncompensable rating for bilateral hearing loss by a July 
1980 rating decision.  The Veteran submitted his claim for an 
increased rating in July 2004.  At his May 2009 hearing the 
Veteran stated that when he has been provided audiological 
examinations they have been performed in laboratory type 
settings.  His hearing acuity has been tested while wearing 
earphones so that there was no outside noise interference.  
The Veteran testified that he lives in the real world where 
any outside noise interferes with his ability to hear and 
discern letters, vowels and words.  The Veteran asserted that 
the rating for his bilateral hearing loss should take into 
consideration the real world circumstances. 

The Veteran was provided VA audiological examinations in 
September 2004 and in October 2009.  The October 2009 
examination report shows the greater level of hearing loss 
and will therefore be used to determine the Veteran's 
disability rating.

The October 2009 audiometric evaluation of the right ear 
revealed puretone thresholds, in decibels, of 20, 20, 20, 15, 
and 20 at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 19 decibels.  Audiometric evaluation in the left 
ear revealed puretone thresholds of 20, 20, 20, 30, and 40 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 28 decibels.  Speech recognition ability was 
96 percent in each ear.  The examiner stated that the effect 
of the hearing loss disability on the Veteran's daily 
activity was difficulty understanding other people, 
particularly when there was background noise, often causing 
miscommunication, as he misunderstood the person talking.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the results of the October 2009 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes there is no basis for a compensable rating.  
Regarding the Veteran's right ear, the examination report 
reflects an average puretone threshold of 19 decibels and 96 
percent speech discrimination, showing his hearing loss to be 
Level I impairment under 38 C.F.R. § 4.85, Table VI.  The 
examination report shows that his left ear manifests average 
puretone threshold of 28 decibels and 96 percent speech 
discrimination, which is also Level I impairment under Table 
VI.  These levels of impairment, in turn, correlate to a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII.

As noted above, the September 2004 audiometric examination 
report reveals less hearing loss disability than reflected by 
the January 2009 VA audiometric examination report, and thus 
the Veteran's hearing acuity measurements from the September 
2004 report also correlates to a noncompensable rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board acknowledges the Veteran's assertions that the VA 
audiological examinations were made under quiet conditions 
and that when he is in his normal everyday environment there 
is background noise which interferes with his ability to 
understand the TV and what other people are saying.  However, 
the fact remains that the evaluation for hearing loss 
disability by VA is based on controlled audiological testing 
and is derived by a mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the Veteran's 
case, the degree of bilateral hearing loss shown by 
examination fails to meet the criteria for a 10 percent 
disability rating.

The Veteran has not met the criteria for an compensable 
rating at any time for his bilateral hearing loss.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the 
preponderance of the evidence is against the Veteran's claim 
and a compensable rating for bilateral hearing loss is not 
warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


